EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated December 6, 2011 accompanying the consolidated financial statements included in the Annual Report of J&J Snack Foods Corp. on Form 10-K for the fiscal year ended September 24, 2011 which is incorporated by reference in this Registration Statement.We consent to the incorporation by reference in the Registration Statement of aforementioned report. s/GRANT THORNTON LLP Philadelphia, Pennsylvania December 8, 2011
